PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                _______________

                     No. 19-1545
                   _______________

 BRIAN McCAFFERTY; MELISSA A. McCAFFERTY,
  individually and on behalf of their minor child, C.M.,
                                              Appellants

                           v.

           NEWSWEEK MEDIA GROUP, LTD.,
trading as Newsweek LLC, or Newsweek Inc., or Newsweek
                   _______________

     On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
                 (D.C. No. 2:18-cv-01276)
     Chief District Judge: Honorable Juan R. Sánchez
                     _______________

      Submitted Under Third Circuit L.A.R. 34.1(a)
                on November 15, 2020

 Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                 (Filed: April 14, 2020)
Dion G. Rassias
The Beasley Firm
1125 Walnut Street
Philadelphia, PA 19107
   Counsel for Appellants

Jeremy D. Mishkin
Montgomery McCracken Walker & Rhoads
1735 Market Street, 21st Floor
Philadelphia, PA 19103
   Counsel for Appellee

Eugene Volokh
UCLA School of Law
385 Charles E. Young Drive
Los Angeles, CA 90095
   Counsel for Amicus Appellees

                     _________________

                 OPINION OF THE COURT
                    _________________

BIBAS, Circuit Judge.
    Political discourse can be bruising. People often express
opinions that offend others. But the First Amendment protects
virtually all of those opinions, even offensive and hurtful ones,
to promote a greater good: robust political discourse. The price
of free speech is putting up with all sorts of name-calling and
hurtful rhetoric.




                               2
    C.M. is a politically vocal boy. He claims that a Newsweek
article tarred him, at age twelve, by accusing him of “defending
raw racism and sexual abuse.” Appendix, infra, p. 12
(Newsweek’s pagination). But the article contained derogatory
opinions based only on disclosed facts, which are not enough
to show defamation or false light. Even if they could, C.M.
does not plead facts showing actual malice, which the First
Amendment requires of those who step into the political spot-
light. So the District Court dismissed his claims, finding that
no reasonable reader would think the article defamed him. We
agree and will affirm.
                      I. BACKGROUND
   A. Facts
    During the 2016 presidential campaign, C.M. got a lot of
attention. Before he had even turned twelve, he had publicly
endorsed now-President Donald Trump and released videos
seen by thousands. In one popular clip, C.M. called Hillary
Clinton “deplorable.” App. 64. That video went viral, attract-
ing more than 325,000 views on Facebook alone. From Rus-
sian television stations to Philadelphia magazine, many
wanted to hear from “Philly’s Biggest Trump Supporter.” App.
82–85.
    C.M. obliged. In an interview with Philadelphia magazine,
he said: “Madonna needs to leave the country. That would help
make America great again. She’s trash. She said she wanted to
blow up the White House.” App. 85. After being asked why his
Facebook posts use “the same kind of vitriol” that C.M. had
said “is tearing this country apart,” he explained: “Look, it’s




                               3
just a joke. They’re calling Donald Trump a psychopath. They
say he’s mentally unfit. They’re demonizing the Republican
Party. They’re saying most Republicans are racist. The people
I talk about in these posts really have it coming to them.” App.
84–85.
    Newsweek noticed his popularity too. At the start of 2018,
the magazine published an article titled “Trump’s Mini-Mes.”
Appendix, infra, pp. 12–13. The article’s subtitle described a
girl named M.M.: “The alt-right deployed a 12-year-old Trump
supporter to interview [Alabama Republican nominee] Roy
Moore on the eve of the special Senate election. She’s not the
only kid in this weird little army[.]” Id. at 12. The top of the
article featured a large photo of C.M. holding up a Trump cam-
paign sign. And the fourth column displayed a photo of M.M.
The caption next to C.M.’s picture read: “JUST KIDDING[:]
Both [C.M.], left, and [M.M.], seen here with prime-time Fox
News host Laura Ingraham, have gone viral with videos in
which they tout all things Trump.” Id. Here are the first two
paragraphs in full:
           Watch [M.M.] or [C.M.], both of them 12, ex-
       pound about their love of President Donald
       Trump and the platforms and candidates he en-
       dorses (most recently, [M.M.] deployed to Ala-
       bama for a cute-if-it-weren’t-so-contextually-
       creepy interview with Senate candidate Roy
       Moore), and you’ll notice that they both speak
       like Trump. And like him, they seem very com-
       fortable in front of the cameras. Here’s [M.M.]
       on Trump in a 2017 video interview with Jen-
       nifer Lawrence, vice president of the America




                               4
       First Project, a populist-nationalist super PAC:
       “One of the other reasons I like him is because,
       and this is my favorite reason: ‘We will build a
       waaaallll [sic] on our southern borders. And
       Mexico, no buts about it, Mexico will paaaay
       [sic] for the wall.’ ” Or [C.M.], to Infowars’s
       Alex Jones, last October: “By the way, I saw
       your interview with Megyn Kelly; you got her
       good. You got her good. She thought she was go-
       ing to make a fool of you, but you turned it
       around, and you proved her to be a liar.”
          Both instances demonstrate how Trump sup-
       porters are recruiting children as spokespeople.
       Jones, once he got done digressing to his 12-
       year-old guest about Kelly’s hotness, hailed
       [C.M.] as part of the new wave of resistance to
       the “globalists”—a term the Anti-Defamation
       League considers an anti-Semitic dog whistle.
       “These kids are being weaponized,” says Todd
       Gitlin, professor of journalism and sociology at
       Columbia University. He says the [M.M.] and
       [C.M.] interviews “camouflage” positions of the
       hard right “as feel-good sweetness and light,
       when, in fact, they are defending raw racism and
       sexual abuse.”
Id. These were the only passages that named C.M., though
seven other paragraphs named M.M.
   The article quoted Professor Gitlin throughout. About half-
way through, he said: “What I find repulsive is featuring chil-
dren as spokespersons. That’s hiding behind children.”




                              5
Appendix, infra, p. 13. His quotations also appeared in the ar-
ticle’s last two paragraphs:
           “These kids are reveling in the chance to
       show off,” Gitlin says. “They’re getting the
       chance to be little celebrities. If a kid is . . . read-
       ing chapter and verse a text written by somebody
       else, and is circumventing grown-up questions,
       then I think that’s bait-and-switch politics.[”]
           “There’s a sinister quality to this. Kids are be-
       ing seduced with the promise of being celebri-
       ties. In this case, the instigators are recruiting for
       a sort of boys’ and girls’ auxiliary, for what they
       believe to be a sacred crusade.”
Id. We append a copy of this article to this opinion but have
redacted C.M.’s and M.M.’s names and faces.
   B. Procedural history
    After the article appeared in print, C.M.’s parents sued on
his behalf, alleging that Newsweek had defamed C.M. and cast
him in a false light.
    The District Court granted Newsweek’s motion to dismiss.
It reasoned that Professor Gitlin’s statements at the end of the
second paragraph did not defame C.M.; they faulted not kids,
but adults on the “hard right.” McCafferty v. Newsweek Media
Grp., Ltd., No. 2:18-cv-01276, 2019 WL 1078355, at *4 (E.D.
Pa. Mar. 7, 2019). The Court read the other contested state-
ments as non-actionable opinions. Id. at *4–5. And it held that
C.M. had not adequately alleged “actual malice.” Id. at *3 n.4,
*6. That omission doomed both the false-light claim (for which




                                  6
actual malice is an element) and the defamation claim (for
which actual malice must be shown when the plaintiff is a pub-
lic figure).
    C.M. now appeals to us. We review the District Court’s dis-
missal de novo, taking as true the facts alleged in C.M.’s com-
plaint. Carpenters Health & Welfare Fund of Phila. & Vicinity
v. Mgmt. Res. Sys. Inc., 837 F.3d 378, 382 (3d Cir. 2016);
James v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d Cir.
2012). As we are sitting in diversity, Pennsylvania law gov-
erns. Our job is to “predict how Pennsylvania’s highest court
would decide this case.” Berrier v. Simplicity Mfg., Inc., 563
F.3d 38, 45–46 (3d Cir. 2009).
II. NEWSWEEK’S STATEMENTS WERE NOT DEFAMATORY
   “[F]undamentally, [defamation] is a state cause of action.”
Marcone v. Penthouse Int’l Magazine for Men, 754 F.2d 1072,
1077 (3d Cir. 1985). C.M. must thus prove that Newsweek
“harmed [his] reputation within the meaning of state law.” Id.
(quoting Steaks Unlimited, Inc. v. Deaner, 623 F.2d 264, 270
(3d Cir. 1980)).
    Here, that state is Pennsylvania. So for his defamation
claim, C.M. must plead seven elements: (1) that the statement
was defamatory; (2) that Newsweek published it; (3) that the
statement was about C.M.; (4) that readers would understand
the statement as defamatory; (5) that readers would understand
that the defamatory statement was about C.M.; (6) that the pub-
lication harmed him; and (7) that Newsweek lacked a “condi-
tional[ ] privilege[ ]” to make that statement. See 42 Pa. Cons.
Stat. § 8343(a).




                               7
    The parties contest only the first and third elements. But we
need resolve only the first element: whether the article’s state-
ments could be defamatory. While the parties spill much ink
over whether key statements refer to C.M., we need not reach
that issue, as C.M. must first show that the statements can carry
a defamatory meaning. See Graboff v. Colleran Firm, 744 F.3d
128, 135 (3d Cir. 2014) (applying Pennsylvania law). He can-
not. Every contested statement in Newsweek’s article is an
opinion, label, or speculation based on disclosed facts and al-
leges no specific wrongdoing. Such statements cannot defame.
   A. The statements at the end of the second paragraph
      are non-actionable opinions or characterizations

    1. Pure opinions cannot defame. As Pennsylvania courts
recognize, pure opinions cannot be defamatory. Under the First
Amendment, opinions based on disclosed facts are “absolutely
privileged,” no matter “ ‘how derogatory’ ” they are. Braig v.
Field Commc’ns, 456 A.2d 1366, 1373 (Pa. Super. Ct. 1983)
(quoting 3 Restatement (Second) of Torts § 566 cmt. c (Am.
Law Inst. 1977)) (citing Gertz v. Robert Welch, Inc., 418 U.S.
323, 339–40 (1974)). That holds true even when an opinion is
extremely derogatory, like calling another person’s statements
“anti-Semitic.” Jones v. City of Philadelphia, 893 A.2d 837,
845 (Pa. Commw. Ct. 2006).
    That privilege makes sense. When an article discloses the
underlying facts, readers can easily judge the facts for them-
selves. See Redco Corp. v. CBS, Inc., 758 F.2d 970, 972 (3d
Cir. 1985) (applying Pennsylvania law). Newsweek’s article
did that here. So the opinions expressed in its article are privi-
leged.




                                8
    At the heart of this appeal is the first pair of quotations from
Professor Gitlin, at the end of the article’s second paragraph:
“These kids are being weaponized” and “they are defending
raw racism and sexual abuse.” Appendix, infra, p. 12. Those
characterizations follow the article’s factual description of
M.M.’s interviews with Roy Moore and Jennifer Lawrence,
vice president of the America First Project, and C.M.’s inter-
view with Infowars’s Alex Jones. Id. Only after describing
those interviews does the article offer Gitlin’s opinion that
“[t]hese kids are being weaponized” and that the “hard right”
is using their interviews to “camouflage . . . defending raw rac-
ism and sexual abuse.” Id.
    But those characterizations make no factual claims about
C.M. The article does not say that C.M. is a racist or sexual
abuser. Nor does it accuse C.M. of having made any specific
statements defending “raw racism and sexual abuse.” Appen-
dix, infra, p. 12. Instead, it quotes Gitlin’s opinion about how
the “hard right” is using C.M.’s and M.M.’s opinions. Id. His
opinions may seem harsh, but that does not strip them of their
absolute privilege.
    Nor has C.M. shown that any of those opinions imply un-
disclosed facts. See Veno v. Meredith, 515 A.2d 571, 575 (Pa.
Super. Ct. 1986) (noting that opinions are “actionable only if”
they “ ‘imply the existence of undisclosed defamatory facts’ ”
(quoting Beckman v. Dunn, 419 A.2d 583, 587 (Pa. Super. Ct.
1980))). On the contrary, Gitlin’s opinions relate back to the
disclosed facts. Suggestions that kids are being “weaponized”
as part of a “weird little army” that provides “spokespersons”
are most naturally read as characterizing the facts of C.M.’s




                                 9
and M.M.’s interviews. Appendix, infra, pp. 12–13. The phrase
“defending raw racism and sexual abuse” is an opinion charac-
terizing two disclosed facts. Id. at 13. “[S]exual abuse” natu-
rally refers to M.M.’s “cute-if-it-weren’t-so-contextually-
creepy interview with Senate candidate Roy Moore”; as the ar-
ticle notes, Moore has been accused of sexual assault. Id. at
12–13. And “raw racism” characterizes C.M.’s interview with
Alex Jones, in which Jones discussed “ ‘globalists’—a term the
Anti-Defamation League considers an anti-Semitic dog whis-
tle.” Id. at 12. Even if these opinions are hyperbolic, they still
characterize disclosed facts and are thus privileged.
    2. Nor can derogatory characterizations defame. In any
event, derogatory characterizations without more are not de-
famatory. Take accusations of racism. In Pennsylvania, “a sim-
ple accusation of racism” is not enough. MacElree v. Phila.
Newspapers, Inc., 674 A.2d 1050, 1055 (Pa. 1996). Rather, the
accusation must imply more, by for instance suggesting that
the accused has personally broken the law to “act[ ] in a racist
manner.” Id. For example, calling a district attorney “the David
Duke of Chester County” could be actionable because it im-
plied that he was unlawfully “abusing his power as the district
attorney, an elected office, to further racism.” Id. at 1054.
    But Professor Gitlin alleged no specific, unlawful wrong-
doing. While saying that someone committed a crime may be
defamatory, publicly defending those accused of racism or sex-
ual abuse is not unlawful. We see no evidence that Pennsylva-
nia would let defenders of those accused of bigotry or crime
bring defamation actions whenever a publication mentions
their defense. See Kryeski v. Schott Glass Techs., Inc., 626




                               10
A.2d 595, 601 (Pa. Super. Ct. 1993) (quoting W. Keeton et al.,
Prosser and Keeton on the Law of Torts § 111, at 776 (4th ed.
1984) (“A certain amount of vulgar name-calling is tolerated,
on the theory that it will necessarily be understood to amount
to nothing more.”)). These characterizations cannot be defam-
atory.
   B. The other statements are non-actionable specula-
      tions or protected political characterizations

    C.M. challenges a few of Professor Gitlin’s other state-
ments too: that C.M. may be a “spokesperson[ ]” for the “hard
right,” that he may be “reading chapter and verse a text written
by somebody else,” and that he is “being seduced with the
promise of being [a] celebrit[y].” Appendix, infra, pp. 12–13.
These statements do not name C.M. directly. But even if they
do refer to him, they do not defame him.
    Whether C.M. speaks for the “hard right” is “incapable of
defamatory meaning” because it just describes C.M.’s “politi-
cal . . . philosoph[y].” Balletta v. Spadoni, 47 A.3d 183, 199
(Pa. Commw. Ct. 2012). The other two statements are Profes-
sor Gitlin’s speculations. Everyone is free to speculate about
someone’s motivations based on disclosed facts about that per-
son’s behavior. See id. at 197–99. “[I]f it is plain that the
speaker is expressing a subjective view, an interpretation, a
theory, conjecture, or surmise, rather than claiming to be in
possession of objectively verifiable facts, the statement is not
actionable.” Haynes v. Alfred A. Knopf, Inc., 8 F.3d 1222, 1227
(7th Cir. 1993). Those statements are just more opinions based
on disclosed facts, so they too are not actionable.




                              11
    III. C.M. ALSO FAILED TO PLEAD ACTUAL MALICE
    Even if some statements in the Newsweek article were de-
famatory, C.M.’s claim fails because he did not plead actual
malice. To show defamation, a public figure (even if just a
“limited-purpose public figure” like C.M.) must show that the
publisher acted with “actual malice.” Am. Future Sys., Inc. v.
Better Bus. Bureau of E. Pa., 923 A.2d 389, 400 (Pa. 2007).
“Actual malice” is a term of art that does not connote ill will or
improper motivation. Rather, it requires that the publisher ei-
ther know that its article was false or publish it with “reckless
disregard” for its truth. Id. at 399 n.12. The First Amendment
requires this demanding standard. See N.Y. Times Co. v. Sulli-
van, 376 U.S. 254, 279–80 (1964).
    C.M. is a limited-purpose public figure. He “voluntarily in-
ject[ed] himself” into the political controversies surrounding
President Trump and the President’s critics and enjoys “signif-
icantly greater access to the channels of effective communica-
tion” than his peers. Am. Future Sys., Inc., 923 A.2d at 401
(quoting Gertz, 418 U.S. at 344, 351). One of C.M.’s videos
has been watched hundreds of thousands of times, and news
outlets both here and abroad have sought him out to discuss his
political exploits.
    So C.M. must plead actual malice. Newsweek does not ad-
mit that it “serious[ly] doubt[ed]” the truth of its article or knew
that it likely contained false statements. See 3 Restatement
(Second) of Torts, § 580A cmt. d (quoting St. Amant v. Thomp-
son, 390 U.S. 727, 731 (1968)). Thus, to show actual malice,
C.M. must use circumstantial evidence. Joseph v. Scranton
Times L.P., 129 A.3d 404, 437 (Pa. 2015).




                                12
    C.M. cites three pieces of circumstantial evidence. First, he
argues that Newsweek “grossly departed from professional
journalistic standards” by not asking C.M. or his parents to
comment for the article. Appellants’ Br. 23. Second, he charges
that Newsweek must have done so to improve its “declining and
anemic sales and online hits.” App. 7 (amended complaint).
Third, he stresses that Newsweek put a large photo of C.M. at
the top of the article. Even taken together, these facts fall well
short of actual malice.
    The District Court rightly discounted C.M.’s charges of
subpar journalism. As then-Judge Alito explained, “even an
extreme departure from professional standards, without more,
will not support a finding of actual malice.” Tucker v. Fisch-
bein, 237 F.3d 275, 286 (3d Cir. 2001) (citing Harte-Hanks
Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 665 (1989));
see also Bartlett v. Bradford Publ’g, Inc., 885 A.2d 562, 567
(Pa. Super. Ct. 2005). “Likewise, a failure to investigate” Pro-
fessor Gitlin’s charges before publication, “standing alone,
does not constitute actual malice.” Tucker, 237 F.3d at 286.
And Newsweek’s desire “to increase its profits” and sluggish
sales does not make out actual malice either. Harte-Hanks
Commc’ns, 491 U.S. at 667.
    Lastly, printing a photo of C.M. says nothing about whether
Newsweek doubted the truth of any of the facts in the article.
The photo shows only that C.M. endorsed Donald Trump, a
fact backed up by the article’s first two paragraphs. The photo
shows an energetic C.M. holding up a 2016 Trump campaign
sign. That is all. Since the article profiled two young Trump




                               13
supporters, C.M. and M.M., it naturally included photos of
both of them.
    In sum, C.M. does not plead facts that suggest actual mal-
ice. He does not, for instance, plead that Newsweek made up
Professor Gitlin’s statements, used them to accuse him of
breaking the law when it knew he was innocent, or published
facts contrary to information it otherwise knew. We do not
doubt that C.M. was disturbed by the publication. But “[a]ctual
malice focuses on [Newsweek’s] attitude towards the truth,”
not towards him. DeMary v. Latrobe Printing & Publ’g Co.,
762 A.2d 758, 764 (Pa. Super. Ct. 2000) (emphasis added). Be-
cause he has not adequately pleaded actual malice, he may not
use discovery to probe Newsweek’s state of mind. See Tucker
v. Phila. Daily News, 848 A.2d 113, 130 (Pa. 2004); see also
Ashcroft v. Iqbal, 556 U.S. 662, 686 (2009). So the District
Court properly dismissed his defamation claim.
    IV. FOR THE SAME REASONS, C.M.’S FALSE-LIGHT
                    CLAIM FAILS

    C.M.’s false-light claim fares no better. Opinions based on
true, disclosed facts cannot support a false-light claim unless
they create a false impression. Graboff, 744 F.3d at 136–37
(citing Larsen v. Phila. Newspapers, Inc., 543 A.2d 1181, 1189
(Pa. Super. Ct. 1988) (en banc)); see also Krajewski v. Gusoff,
53 A.3d 793, 806–07 (Pa. Super. Ct. 2012). In Pennsylvania,
falsity means the same thing for false light as it does for defa-
mation. Graboff, 744 F.3d at 137. In both contexts, an opinion
based on disclosed facts cannot be false. Petula v. Mellody, 588
A.2d 103, 108 (Pa. Commw. Ct. 1991). And C.M. never tried




                               14
to show that any of Professor Gitlin’s opinions referred to or
implied facts that could be proven false.
    Plus, the false-light tort requires actual malice. See 3 Re-
statement (Second) of Torts § 652E; Graboff, 744 F.3d at 136
(noting that Pennsylvania follows the Second Restatement);
see also Krajewski, 53 A.3d at 807–08, 810. C.M.’s failure to
plead actual malice dooms this claim as well. So the District
Court properly dismissed both claims.
                          * * * * *
    In the rough-and-tumble of politics, C.M. must endure of-
fensive opinions and heated rhetoric. The First Amendment
protects even the most derogatory opinions, because suppress-
ing them would chill robust political discourse. As long as an
opinion relies on disclosed facts, it is privileged. That is what
happened here. And C.M. did not plead that Newsweek knew
the facts were false or recklessly disregarded the truth. We will
thus affirm.




                               15
                       APPENDIX

 (A substantially identical article titled “Trump’s Child
Crusaders” appeared on the magazine’s website, dated
                    Dec. 13, 2017)




                          16
17
18
19